CLD-240                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-1606
                                       ___________

                           In re: THEODORE YOUNG, SR.,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                   (Related to E.D. Pa. Crim. No. 2-05-cr-00056-016)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    April 28, 2016

              Before: FISHER, JORDAN and VANASKIE, Circuit Judges


                               (Opinion filed: May 5, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Theodore Young, Sr., is a federal prisoner currently incarcerated at FCI-Schuylkill

in Minersville, Pennsylvania. In 2007, a jury in the Eastern District of Pennsylvania

found Young guilty of conspiracy to distribute heroin and related crimes. The District


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Court sentenced him to 144 months in prison. Young was unsuccessful on direct appeal

and in an initial motion to vacate his sentence under 28 U.S.C. § 2255.

         In March 2014, Young filed another motion under § 2255. The District Court

dismissed the motion as an unauthorized “second or successive” motion under 28 U.S.C.

§ 2255(h), and we denied Young’s request for a certificate of appealability as well as his

subsequent request for reconsideration. United States v. Young, C.A. No. 14-1910

(orders entered Aug. 4, 2014, and Mar. 24, 2015). Still proceeding in this Court, Young

then filed a purported motion to reopen pursuant to Rule 60 of the Federal Rules of Civil

Procedure. By order entered July 21, 2015, the Clerk informed Young that no action

would be taken on the motion, which was explicitly addressed to this Court, because the

Federal Rules of Civil Procedure do not apply to appellate proceedings here.

         Young now asks us to issue a writ of mandamus compelling the District Court to

rule on the Rule 60 motion—evidently because he believes that he filed it in that court.1

Because there is no such motion pending in the District Court, and because the Clerk of

this Court already declined to take action on the motion filed here, we will deny the

petition for writ of mandamus.




1
    We have jurisdiction pursuant to 28 U.S.C. § 1651.
                                              2